Per Curiam.
We think, in this case, that the undisputed facts do not authorize the conviction of the defendant for the offense charged in the indictment. It is evident that no prize-fight was intended by the parties to it; that it was a scheme intended to advertise one of the principals, that she might demand a better salary in her profession. We are also of the opinion that the defendant is not connected with the offense with such certainty as is required in criminal actions, to effect a conviction. The judgment should be reversed.